UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number 0-22583 ORBIT/FR, Inc. (Exact Name of Registrant as Specified in its Charter) DELAWARE 23-2874370 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 506 Prudential Road, Horsham, PA (Address of principal executive offices) (Zip Code) (215) 674-5100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox There were 6,001,773 shares of common stock, $.01 par value, outstanding as of May 15, 2012. ORBIT/FR, Inc. Index Page No. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Condensed Consolidated Balance Sheets—March 31, 2012 (Unaudited) and December 31, 2011 4 Condensed Consolidated Statements of Operations—Three months ended March 31, 2012 and 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows—Three months ended March 31, 2012 and 2011 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 12 Item 4. Controls and procedures 16 PART II. Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 6. Exhibits 17 Signatures 18 3 Index ORBIT/FR, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) March 31, December 31, Unaudited ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $76 in 2012 and 2011 Inventory Costs and estimated earnings in excess of billings on uncompleted contracts Income tax refunds receivable Deferred income taxes Other Total current assets Property and equipment, net Deferred income taxes Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable—ultimate parent Accrued expenses Customer advances 71 Billings in excess of costs and estimated earnings on uncompleted contracts Short-term bank financing Current portion of long term debt 27 27 Total current liabilities Long-term debt (less current portion above) 99 Stockholders' equity: Preferred stock: $.01 par value:Authorized shares2,000,000 Issued and outstanding sharesnone Common stock: $.01 par value:Authorized shares10,000,000 Issued shares6,084,473 61 61 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive (loss) -foreign currency translation adjustment net of $25 in 2012 and $42 in 2011, income tax benefit ) ) Treasury stock82,700 shares in 2012 and 2011 at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 4 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) Three Months Ended March 31, Contract revenues $ $ Cost of revenues Gross profit Operating expenses: General and administrative Sales and marketing Sales, marketing, general and administrative – MVG Research and development Total operating expenses Operating (loss) ) ) Other (loss), net ) ) (Loss) before income taxes ) ) Income tax expense (benefit) 63 ) Net (loss) ) ) Other comprehensive income - Foreign currency translation adjustment, net of $34 and $36 income tax benefit 61 64 Total comprehensive (loss) $ ) $ ) Basic (loss) per share $ ) $ ) Diluted (loss) income per share $ ) $ ) Weighted average number basic common shares Weighted average number diluted common shares See accompanying notes. 5 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Three Months Ended March 31, Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation 3 7 Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Income tax refunds receivable Other current assets ) ) Accounts payable and accrued expenses ) ) Accounts payable—ultimate parent ) Customer advances ) ) Billings in excess of costs and estimated earnings on uncompleted contracts ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Proceeds from short- term bank financing Repayment of short-term bank financing ) ) Repayment of long term debt (7
